DLD-055                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-3518
                                       ___________

                           IN RE: STEPHEN P. WALLACE,
                                                   Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                        (Related to D.N.J. Civ. No. 19-cv-14189)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                November 26, 2019
            Before: RESTREPO, PORTER and NYGAARD, Circuit Judges

                           (Opinion filed December 16, 2019)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Stephen P. Wallace has filed a document entitled “Extraordinary writs of

mand[a]mus/prohibition for en banc panel to assume original jurisdiction, to ‘reverse &

render’ that case be relocated to Eastern District of Pennsylvania for investigation by [ED




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PA] US Attorney, William L. McSwain & [IRS-CID], for good cause shown.” He has

also filed a “Second Emergency Motion.” We will deny both.

       A writ of mandamus is a drastic remedy available only in extraordinary

circumstances. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.

2005). A writ should not issue unless the petitioner has “no other adequate means to

attain the relief” sought and he has shown that his right to the writ is “clear and

indisputable.” Id. at 378-79 (quoting Cheney v. United States, 542 U.S. 367, 380-81

(2004)). Further, a mandamus action is not a substitute for an appeal. Madden v. Myers,

102 F.3d 74, 77 (3d Cir. 1996).

       While the aim of Wallace’s petition is not entirely clear, he does not have a “clear

and indisputable right” to have us assume jurisdiction and reassign his case to another

federal district court for some type of investigation. See Cardona v. Bledsoe, 681 F.3d
533, 535 (3d Cir. 2012) (explaining that federal courts are courts of limited jurisdiction).

If he is unhappy with any of the District Court’s rulings, he can take an appeal at the

appropriate time. To the extent he is claiming that the District Court has unduly delayed

in ruling on his motions for a stay, we decline to grant relief. While mandamus may be

warranted when a district court’s “undue delay is tantamount to a failure to exercise

jurisdiction,” Madden, 102 F.3d at 79, the motions that Wallace has appended to his

mandamus petition have only been pending for a short time.




                                              2
      For the foregoing reasons, the petition for a writ of mandamus and second

emergency motion are denied.1




1
 To the extent Wallace’s response to the Clerk’s noncompliance order, dated November
7, seeks summary judgment or other relief, the motion is denied.
                                            3